OPINION

Per Curiam:

This appeal challenges the sufficiency of the evidence to warrant prosecution of appellant for attempted murder, battery with a deadly weapon and assault with intent to commit murder.
*357The only probative evidence of record is that appellant fired two shots from a pistol in a public area. We deem such evidence totally insufficient to meet the probable cause requirement of NRS 171.206 that any of the charged crimes were committed, or that appellant committed them. Cf. Hooker v. Sheriff, 89 Nev. 89, 506 P.2d 1262 (1973).
Accordingly, we reverse the order of the district court, and order that appellant be freed from custody unless, within fifteen (15) days, the state elects to bring new and appropriate charges.